

113 SRES 361 ATS: Recognizing the threats to freedom of the press and expression in the People’s Republic of China and urging the Government of the People's Republic of China to take meaningful steps to improve freedom of expression as fitting of a responsible international stakeholder.
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 361IN THE SENATE OF THE UNITED STATESFebruary 24, 2014Mr. Cardin (for himself, Mr. Rubio, Mr. Menendez, Mr. Corker, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 11, 2014Reported by Mr. Menendez, without amendmentApril 8, 2014Considered, amended, and agreed toRESOLUTIONRecognizing the threats to freedom of the press and expression in the People’s Republic of China
			 and urging the Government of the People's Republic of China to take
			 meaningful steps to improve freedom of expression as fitting of a
			 responsible international stakeholder.Whereas, in its 2013 World Press Freedom Index, Reporters Without Borders ranked China 173rd out of
			 179 countries in terms of press freedoms;Whereas China’s media regulator, the State Administration of Press, Publication, Radio, Film and
			 Television, enforces a system of strict controls, including an extensive
			 licensing system and government supervision by the Chinese Communist
			 Party;Whereas domestic radio and television broadcast journalists in China must pass a
			 government-sponsored exam that tests their basic knowledge of Marxist
			 views of news and Communist Party principles;Whereas this state supervision of the media distorts and blocks free and open coverage of key
			 issues including Tibet, political unrest, and corruption by government
			 officials, as well as Chinese foreign policy;Whereas China’s media regulator officially bans journalists from using foreign media reports
			 without authorization and forbids news editors from reporting information
			 online that has not been verified through official channels;Whereas the Congressional-Executive Commission on China (CECC) has documented several instances of
			 reprisals against and harassment of independent journalists and newspaper
			 staff by  the Government of the People's Republic of China, including
			 Chinese journalists working for foreign-based websites and newspapers;Whereas the Foreign Correspondents’ Club of China has noted that foreign journalists continue to
			 face challenging work conditions, visa denials or delays, and various
			 forms of harassment, and 70 percent of journalists surveyed in the FCCC’s
			 2013 annual survey stated that conditions have worsened or stayed the same as the year before;Whereas, according to the CECC, authorities in China  appeared to maintain or enhance policies to
			 block and filter online content, particularly sensitive information about
			 rights activists, official corruption, or collective organizing;Whereas China is the world’s second largest economy and the United States second largest trading
			 partner and has been a member of the World Trade Organization since 2001;Whereas China’s growing economic importance increases the need for the Government of the People's
			 Republic of China  to act transparently and respect international trading
			 regulations; andWhereas official government  censorship denies the people of China, including nearly 600,000,000
			 Internet users, their freedom of expression, undermines confidence in
			 China’s safety standards, and causes increasingly serious economic harm to
			 private firms that rely on unfettered access to social media as a business
			 model: Now, therefore, be itThat the Senate—(1)reaffirms the importance of freedom of the press to efforts to
			 support democracy, mitigate conflict, and promote good governance
			 domestically and around the world;(2)expresses concern about the threats to freedom of the press and expression in the People’s Republic
			 of China;(3)condemns actions taken by the Government of the People’s Republic of China to suppress freedom of
			 the press, including the increased harassment of Chinese and international
			 journalists through denial of visas, harassment of sources, physical
			 threats, and other methods; and(4)urges the President to use all appropriate instruments of United States influence to support,
			 promote, and strengthen principles, practices, and values that promote the
			 free flow of information to the people of China  without interference or
			 discrimination, including through the Internet and other electronic media.